 GENERAL MOTORS CORPORATIONGeneral Motors Corporation, Cadillac Motor CarDivision and Dennis C. Smith. Case 7-CA-13072March 13, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn July 5, 1977, Administrative Law Judge RussellM. King, Jr., issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the attached Decision inlight of the exceptions and brief and finds merit inRespondent's exceptions. Accordingly, the Boardadopts the findings, conclusions, and recommenda-tions of the Administrative Law Judge only to theextent consistent herewith.The Administrative Law Judge found that Respon-dent violated Section 8(a)(3) and (1) by the discrimi-natory suspension of Dennis C. Smith because heengaged in protected concerted activities by filinggrievances pursuant to a valid collective-bargainingagreement. We disagree and find that the GeneralCounsel has not sustained his burden of proving thatRespondent's suspension of Dennis C. Smith wasinfluenced by his filing of grievances.Dennis C. Smith is employed by Respondent as agun welder and, at the time of the incidents involvedherein, he was teamed with Barry Reaume. Smithand Reaume welded the cradle fixtures for theradiators and battery boxes of Cadillac automobiles.The production standard set by Respondent for theSmith and Reaume team was 205 pieces per shift. OnMay 18 and 20, 1976, Smith filed two grievancespursuant to the provisions of the collective-bargain-ing agreement charging his immediate supervisor,Wilbur Jenkins, with violating the agreement byperforming unit work.' Both of these grievances wereinvestigated by Smith's union committeeman andboth were withdrawn by the committeeman at thefirst step of the grievance procedure because hefound no violation.On the evening of June 7, 1976, Foreman WilburJenkins determined that the team of Smith andReaume was 10 units short of the productionPar. 215 of the collective-bargaining agreement provides as follows:(215) Supervisory employees shall not be permitted to perform workon any hourly-rated job except in the following types of situations: (1)in emergencies arising out of unforeseen circumstances which call forimmediate action to avoid interruption of operations: (2) in the235 NLRB No. 8standard for their operation. After the requirednumber of units is produced the employees mayleave their machine but they are required to remainin the plant until the end of their shift. Smithcontended that he finished his required production atapproximately 10:25 p.m., so he "washed up" and sataround playing cards until time to quit, a generalpractice for the employees upon completion of theirwork. From approximately 11 p.m. until sometimeafter I a.m. Jenkins attempted without success tolocate Smith in order to request him to make up theshortage. Smith's shift ended at 1:48 a.m., and he hadalready changed from his work clothes to streetclothes when, about 1:30 a.m. or "several minutesprior thereto," he was approached by Jenkins, whoinformed him that he and workmate Reaume wereshort 10 pieces. Smith denied this and Jenkinsresponded that he had made a count of the units andknew that the team was short 10 units. Jenkinsinstructed Smith to go back to the machine and run10 more units. Smith refused to do so. Jenkinsinstructed Smith not once but four or five times torun the units, but Smith flatly refused, stating to eachorder to return to work that he was not going back towork. At no time did Smith go to his locker to changeinto his workclothes or workshoes, or get his equip-ment, or in any way ready himself to completeadditional units as his foreman had specificallyinstructed him to do.Teammate Reaume never refused a direct order togo back to work. When he was initially ordered to goback to work at 11 p.m., Reaume told Jenkins that hecould not run them by himself. Although Reaumeprotested along with Smith that they should not haveto go back and run additional units, Reaume didleave during the conversation, got his equipment,and returned ready to go to work at 1:30 a.m. with 18minutes left on the shift. It was not until afterReaume had returned with his equipment ready to goto work that Jenkins put Smith on notice of disci-pline for refusing to obey a direct order of hissupervisor. Jenkins offered Smith one last chance toavoid discipline, stating that if Smith would return towork he would rescind the notice of discipline. Smithrefused to return to work.On June 9, 1976, Smith was disciplined for violat-ing shop rule 132 by suspension from work withoutpay for 60 days, and he filed a grievance. The casewas settled by Respondent and the Union at thesecond step of the grievance procedure by reductionof the 60-day suspension to a 50-day suspension.instruction or training of employees, including demonstrating theproper method to accomplish the task assigned.2 Shop nile 13 relates to "Refusal to obey orders of supervisor or othersupervision."49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Administrative Law Judge concluded thatJenkins' disciplinary action was at least in partmotivated by Smith's earlier grievances filed againstJenkins. Among other things, he relied on the lengthof the suspension, the period of time Smith had gonewithout disciplinary action, the lack of any actionagainst Reaume and Phoenix, another employee whohad violated rule 13, the direct participation ofGeneral Foreman Stewart in deciding the punish-ment, and the fact that the completion of 10 unitswould have been impossible before the end of theshift. We do not consider these matters controlling.Respondent utilizes a progressive disciplinary sys-tem whereby the extent of discipline or penalty isprogressively increased in severity as the number ofdisciplinary incidents increases, subject only to thecontract limitation that, if a period of 4 years elapseswithout any disciplinary incident, the disciplinaryrecord is "wiped" clean and progressive disciplinebegins a new cycle. Smith's last discipline had beenon January 3, 1974, at which time he had beenassessed a disciplinary layoff for refusing to obey anorder of his supervisor. The next disciplinary step inthe cycle normally would be a disciplinary layoff of60 days, which is the penalty Smith was assessed.As for the lack of any action against Reaume andPhoenix, significant factual differences present in theReaume and Phoenix incidents distinguish themfrom the Smith incident. Reaume never refused anorder to go back to work. He was ready to go back towork and showed his readiness to Jenkins by gettinghis equipment and making himself available to go towork. Although Phoenix had refused Jenkins' orderto go back to work to make up a shortage ofproduction and was not disciplined, he apologized toJenkins for his conduct, said he would do better andwould make up the shortage of units, and in fact didmake up the shortage.As to the general foreman's participation in decid-ing the punishment, Stewart testified that wherediscipline of a serious nature was contemplated byhis subordinates he was usually consulted. Certainly,a 60-day suspension is discipline of a serious nature,and Jenkins' discussing Smith's suspension withStewart was to have been expected.As to the last matter, the Administrative LawJudge's conclusion that 2 minutes were required tocomplete each unit and that it would have beenimpossible for Smith and Reaume to have completed10 units before the end of the shift is speculative atbest. This conclusion is based on his reasoning thatthe team completed between 195 and 205 units in the6 hours it worked. Even assuming 6 hours of work, 2minutes are not required to complete each unit.However, the 6-hour time period included possiblebreak periods or a lunch period. The refusal-to-workincident occurred at 1:30 a.m. or earlier, so therewere at least 18 minutes left to work before the endof the shift. It was not unreasonable, therefore, forJenkins to expect them to complete 10 units or closeto it by the end of the shift. Moreover, there is noevidence that, if Smith had simply gone back to workfor the 18 minutes or more as ordered and hadcompleted some of the units, Jenkins would haveassessed discipline. Respondent maintains that thediscipline, a 60-day suspension reduced to a 50-daysuspension, was assessed against Smith because ofhis violation of shop rule 13 which prohibits therefusal to obey orders of a supervisor. In thecircumstances, this discipline was in accordance withRespondent's established practices. The GeneralCounsel has not sustained his burden of proving thatthe grievances filed by Smith more than 2 weeksearlier, which were withdrawn by the committeemanas without merit, had any bearing on the discipline.Accordingly, we find that Respondent did notviolate Section 8(a)(3) and (1) of the Act by itsdisciplinary action against Smith. We shall thereforedismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASERUSSELL M. KING, JR., Administrative Law Judge: Thiscase was heard by me in Detroit, Michigan, on November2, 1976.1 The charge was filed on June 9 and the complaintwas issued on July 30. The issue is whether or not GeneralMotors Corporation, Cadillac Motor Car Division (Re-spondent) violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended, by threatening dischargeand suspending an employee, Dennis C. Smith (theindividual and Charging Party), because he lodged griev-ances under a collective-bargaining agreement (the con-tract) between Respondent and the International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, UAW (herein called theUnion). The grievances complained that a supervisor ofRespondent was performing bargaining unit work inviolation of a provision of the contract.Upon the entire record, including my observation of thedemeanor of the witnesses,2and after due consideration ofthe brief filed by Respondent, I make the following:I All dates are in 1976 unless otherwise indicated.2 The facts found herein are based on the record as a whole and upon my50 GENERAL MOTORS CORPORATIONFINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation engaged inmanufacturing automobiles and automobile parts, andmaintains its principal office and place of business inDetroit, Michigan. Respondent also maintains and oper-ates a plant at 2400 Clark Avenue in Detroit, Michigan(herein called the plant), which is the only facility involvedin this case. During the calendar year 1975, Respondentreceived gross revenues in excess of $1 million, and, duringthe same period, Respondent shipped products valued inexcess of $50,000 directly from the plant to points locatedoutside the State of Michigan. I find, as admitted, thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.I further find, as also admitted, that the Union is a labororganization within the meaning of Section 2(5) of theAct.3II. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundDennis C. Smith, the Charging Party, began working forRespondent on October 25, 1971. For the last several yearshe has worked as a welder under the immediate supervisionof Foreman Wilbur Jenkins, who is under the supervisionof General Foreman Ed Stewart. As a welder, Smithworked with fellow employee (welder) Barry Reaume andthe two together welded cradle fixtures for the radiatorsand battery boxes on Cadillac automobiles. The number ofpieces produced by the two (or their production) during ashift was measured electronically and automatically by ametering device. The counting device could also be madeto function manually. The production standard set byRespondent for the Smith and Reaume team was 205pieces per shift.4On May 18 and 20, Smith filed grievances pursuant tothe provisions of the existing contract charging his immedi-ate supervisor, Jenkins, with violating paragraph 215 of theagreement, which prohibits supervisory employees fromobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of probability, the demeanor of the witnesses, and theteaching of N.L.R.B. v. Walton Manufacturing Company & Loganville PantsCompany, 369 U.S. 404, 408 (1962). As to those witnesses testifying incontradiction to the findings herein, their testimony has been discreditedeither as having been in conflict with the testimony of credible witnesses orbecause it was in and of itself incredible and unworthy of belief. Alltestimony has been reviewed and weighed in the light of the entire record.3 Respondent's original answer to the complaint neither admitted nordenied this fact. The answer was amended during the heanng, admitting theallegation. The Union was not the charging or formal party in the case andmade no appearance herein.4 These standards would vary depending upon the experience of theemployees and the number of employees on each team, and the number ofitems or pieces expected were preprojected and asserted into a computersystem from which total production and work force requirements werepreplanned.s Par. 15 of Respondent's answer alleges that the General Counsel, in hiscomplaint, "failed to state a cause of action upon which relief can begranted." Par. 16 of the answer alleges that "the General Counsel isprecluded from issuing this Complaint" since the Charging Party filed agrievance which was settled. This subject matter was not mentioned duringperforming "an hourly-rated job" except in "emergencies"or "in the instruction or training of employees." Thegrievances were ultimately withdrawn after investigation,and thereafter, on June 9, Smith was disciplined forviolating shop rule 13, "Refusal to obey orders of supervi-sor or other supervision." Smith initially received a 60-daysuspension without pay, later reduced to a 50-day tempo-rary layoff upon settlement of the matter at the second stepof the contract's grievance procedure.sB. Summary of the Evidence1. Testimony of employee Dennis C. SmithEmployee Smith testified that "around April or May"Supervisor Jenkins began "doing the work of ... theproduction men," including fixing parts and driving a towtruck. Smith talked to his union committeeman, RooseveltWilliams, about the situation and later filed the twogrievances relating to Jenkins' alleged involvment in unitwork. Smith indicated that the results of the grievancesproduced replies that Jenkins would no longer do unitwork. Smith further testified that, on or about June 1,Jenkins approached him in the washroom and asked him"what [he was] trying to do, be put out on the street."Smith further indicated that several days later, on June 3,General Foreman Ed Stewart, after a discussion of whosejob it was to "stack up," remarked to him that he "wouldbe put on the street."Smith testified that on June 7 he finished his requiredproduction at approximately 10:25 p.m., whereupon he"went and washed up ... [and] sat around playing cardsuntil time to quit," a "general practice" of the employeesupon completion of their work. Employees were requiredto remain at the plant until the end of their shift. Smith'sshift ended at 1:48 a.m., and he had already changed fromhis working clothes to street clothes when, at or about 1:30a.m., he was approached by Supervisor Jenkins, whoinformed him that he and workmate Reaume were short 10pieces. There followed a discussion as to how Jenkinsdetermined the shortage,6after which, Smith testified, hewent back and changed into his workclothes and returnedto await the receipt of additional safety gloves from athe hearing or in Respondent's brief In this case, I initially anticipatedRespondent to argue deferral under the Board's doctrine as set forth inCollyer Insulated Wire, A Guf and Western Systems Co., 192 NLRB 837(1971). In turn, I expected the General Counsel, who did not file a briefherein, to argue one of the Board's judicial exceptions to the Collyer deferraldoctrine as established in North Shore Publishing Co., 206 NLRB 42 (1973).in support of maintaining the complaint. Notwithstanding the arguablemerit of both authorities as applying in this case, I conclude that thecomplaint is proper here by virtue of the Board's further and more recentrestriction to the Collyer doctrine as found in Genera/Amnerican Transporta-tion Corporation, 228 NLRB 808 (1977). 1 consider, however. that, if thewording of pars. 15 and 16 of Respondent's answer were intended tointerject Collyer and related cases, the position was later (but early on)abandoned by Respondent.a The production units of the crew or team next to Smith and Reaumewere apparently counted by a manual counter, which could allow the teamto count a unit which was not actually produced. Smith's counter waselectronic or automatic, although it could also be operated manually, andSmith apparently argued here that he and Reaume produced their quotawhile the adjoining team either miscounted or cheated, resulting in areduced total. Smith, in later testimony, did concede the fact that theautomatic counter could also be tripped or made to count units manually.51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDutility man. According to Smith, these gloves were turnedin earlier, in accordance with the plant's work procedure, atthe end of the production run. By the time the gloves weredelivered Smith's shift was over (1:48 a.m.), and he thenwent back and again changed into his street clothes,returned to the production area with Reaume, and thereaf-ter punched out and left the plant along with several otherarea production men. No further units had been producedbefore they all punched out.7The following day (June 8) Smith reported to work andcompleted his production as usual, but with a substitutepartner, as Reaume had hurt his arm and was unable towork with Smith that shift, although he was in the plant. Ator about 11:30 a.m. or 11:45 p.m., Jenkins called Smithinto his office, indicating he "had some discipline prob-lem." Smith asked for Committeeman Williams to bepresent, and Williams was called and soon thereafterarrived sometime shortly after midnight, whereupon Jen-kins gave Smith "sixty days off for refusing to work."Fellow employee and partner Reaume was also present forat least part of this interchange, although he did work withSmith during the shift earlier in the evening. According toSmith, both he and Reaume unsuccessfully appealed toJenkins to retract his disciplinary action, explaining thatthey both had prepared themselves to go back to work andcomplete further units, but their work gloves had arrivedtoo late. Reaume was not punished or disciplined.8Smiththereafter filed a grievance because of the suspension,feeling that it was "unjustified."92. Testimony of Union Committeeman RooseveltWilliamsRoosevelt Williams has been employed by Respondentsince 1952 and has been a district (union) committeemanfor Local 22 of the Union (UAW) since 1969. As commit-teeman, he was responsible for five departments in Re-spondent's plant, including that in which Smith andReaume worked. Williams initially testified that he pro-cessed or "investigated" Smith's grievances of May 18 and20 against Jenkins, resulting in a "verbal agreement" fromGeneral Foreman Lorett Scarborough, in at least one case,that Jenkins would no longer do unit work. In latertestimony it appears that either Williams meant GeneralForeman Stewart here, or that Scarborough was thegeneral foreman for this brief period. Williams also laterand confusingly retracted this result when he conceded, oncross-examination, that he determined that Jenkins had notdone unit work, and that he "withdrew" the grievances andI The actual disciplinary action took place the following evening(actually in the early morning hours of June 9). The delay was caused, atleast in part, by the request of Union Committeeman Williams to hold thematter over until the following day or following afternoon shift (4:18 p.m. to1:48 a.m.). Jenkins had called Williams after the actual incident occurred,requesting his presence before any further action was taken.s Nor was employee MacArthur Phoenix after a similar incidentinvolving an alleged shortage and Supervisor Jenkins approximately a weekearlier and on the same day as Jenkins' earlier alleged "washroom" remarkto Smith.9 On January 3, 1974, Smith received a 35-day suspension for refusing asupervisor's order. This fact was stipulated by both counsel, and appearsnoted on G.C. Exh. 2.i0 The disposition by "withdrawal" is substantiated by other testimonyherein.did not take the matter "up to the general foreman."Jenkins denied ever doing unit work.t' Williams alsoprocessed Smith's grievance over his suspension of June 9,and he testified that at the first level, before Jenkinshimself, the grievance was denied, as was the case beforeGeneral Foreman Ed Stewart." Williams' argument wasthat "it was an unjust disciplinary layoff." Williams' "zonecommunitteeman" or "zone man" was also present beforeGeneral Foreman Stewart, and from this level the "zoneman" took the matter to "labor relations," the second stepor level. The grievance was returned from "labor relations"to General Foreman Stewart who then again met withWilliams and the "zone man," resulting in a reduction to50 days. According to Williams, General Foreman Stewartwas not sympathetic and accused Smith of having "a badattitude" and being a "troublemaker."12 Williams alsoacknowledged, on cross-examination, that "in some weeks[he would] get three or four calls" from Smith, voicingcomplaints about matters or incidents in the plant.'3 Healso indicated that Smith "caused quite a bit of problems"and on some occasions Smith would call without anythingsubstantial to complain about as far as he (Williams) waspersonally concerned.3. Testimony of Supervisor Wilbur JenkinsJenkins testified that after a complete count at approxi-mately 11 p.m. on June 7, he determined that the Smith-Reaume team was 10 units or pieces short. He immediatelyset out to find Smith but indicated that he could not locatehim until I a.m. "or a few minutes after" when he noticedSmith walking toward him "in the main aisle." Jenkinsindicated that he had looked for Smith over a 2-hourperiod and had also checked the cardplaying area. Jenkinsfurther testified that he told Smith of the shortage and"instructed him ... about four times ... to go back andrun them," and that Smith refused to do so on eachoccasion. Jenkins also indicated that Smith gave no reasonfor his refusal and did not change his clothes, although hewas uncertain as to whether he was wearing work or streetclothes at the time of the confrontation. Jenkins stated thathe had already informed Reaume of the shortage and to goback to work, and that Reaume had gone to his locker andchanged or obtained his equipment. Jenkins related thatafter Smith's refusal he "put him on notice of discipline"and, at Smith's request, called for Committeeman Williams1" The contract or excerpts and descriptions of the various grievancelevels were not specifically described or introduced in the case. FromWilliams' testimony, it appears that step I involves the immediate supervi-sor, and step "1-1/2" involves the general foreman.12 According to Williams, Stewart had also indicated that "he was goingto get Smith." There is some confusion as to when this statement was madebut I conclude, from Williams' total testimony, that it was in fact made priorto the June 9 disciplinary suspension. Williams, however, took no actionafter the remark, indicating that he "didn't think it was anything serious."13 Smith acknowledged in his testimony that he had filed or r.made"several" or "more than those" grievances on May 18 and 20, and that "hiscommitteeman ... [Williams ] knew about them." Williams testified that amajority of the complaints he received from employees he worked outwithout filing a grievance.52 GENERAL MOTORS CORPORATIONand was soon thereafter informed that Williams had gonehome.14According to Jenkins, Smith had filed two previ-ous grievances against him involving a "transporter" and a"welding gun." These two grievances involved Smith'scomplaints about Jenkins' performing unit work, and,according to Jenkins, they were both "withdrawn." Jenkinsdenied the alleged "washroom" remarks to Smith in earlyJune and further denied ever having threatened Smith inany way. Jenkins further denied that he and UnionCommitteeman Williams ever came to any agreement orunderstanding about his refraining from doing unit work,maintaining that Smith's grievances about the matter weregroundless.'5Employee MacArthur Phoenix had, some months earlier,been threatened with discipline by Jenkins for refusing tomake up a shortage, but, according to Jenkins, he did notimpose discipline because Phoenix "had a good record foreight months, apologized the following day and made upthe shortage." As of that time, Jenkins had disciplinedPhoenix on three previous occasions; in 1974 "a verbalwarning for ... [being] absent without reasonable cause"and in 1975 two "written reprimands" for the same offense.Phoenix's punishment for his second discipline in 1975 was"balance of shift off," and, when Jenkins was asked todefine the term "progressive discipline," he did so by anexample using absenteeism (which he indicated was lessserious then refusing a supervisor's order) and starting witha verbal warning, followed by written reprimands, thenstarting with "balance of shift," followed by "balance ofshift and two days," "balance of shift and five days," andso forth. Jenkins indicated that the "shop rules" regarding"progressive discipline" were "published," and that he hada copy in his office at the plant. He acknowledged the factthat Smith's last discipline had been 2-1/2 years ago butjustified the length of Smith's punishment on June 9 byvirtue of the nature of the violation, failure to obey anorder as opposed to absenteeism, further indicating thatalthough an apology from Smith would not have changedthe punishment, "if he [Smith] had run the stock, it wouldhave been a different situation."4. Testimony of employee Barry ReaumeReaume testified that late at night on June 7, after he andSmith had completed their work, he was approached byJenkins in the break area.'6Jenkins indicated that he andSmith were "ten or twelve pieces short, and were to go backand make them up." Reaume replied that he "couldn't doit by [himself]," whereupon Jenkins said that he was goingto look for Smith "right now." According to Reaume, hewas in the break area at least part of the time between 11p.m. and I a.m., during which time he never saw Smiththere. Reaume next saw Smith at approximately 1:30 a.m.,coming up the aisle in the break area, whereupon Smith14 Williams, on the contrary, testified that he did receive the request butasked that the matter be "held over" to the following day. Smith, in histestimony, mentioned nothing about being "put ... on notice of discipline"the night of the actual incident.is Committeeman Williams himself was somewhat uncertain about theresults of Smith's grievances, finally and apparently concluding that Jenkinshad not performed unit work.'6 I conclude that the "break area," as used by Reaume, is the same areaas the "cardplaying area" as used by Smith in earlier testimony, and that thetime was approximately II p.m.and Jenkins confronted each other. Reaume then joinedthe two and there ensued an "argument" about whyReaume and Smith had to go back and make the pieces up.Reaume also felt that it was unfair that the neighboringcrew was not required to help make up the shortage. Thediscussion or argument continued, Jenkins insisting andordering Smith and Reaume to return and complete thepieces, and "half way in the conversation" Reaume left, gothis equipment,s and returned for work at 1:30 a.m. (with18 minutes left on the shift). Reaume testified that he"[didn't] remember either way" whether or not Smithsubsequently got his equipment and was ready to go backto work, but upon returning with his equipment he did hearJenkins "putting [Smith ] on notice of discipline." On cross-examination, Reaume conceded that he and Smith bothstated to Jenkins and maintained that it was "too late forthe production," and while asserting that position they didnot actually "refuse" to go back to work.'8According toReaume, during the late stages of the argument ordiscussion, Foreman Roger Hainey approached,'9afterwhich Jenkins again, and for the last time, ordered Reaumeand Smith to go back and make up the pieces, after whichboth he and Hainey returned to Jenkins' office.5. Testimony of General Foreman Roger HaineyRoger Hainey was a foreman in another department andtestified that on June 8 at approximately 1:25 a.m. hereceived a call from Jenkins asking for Smith's committee-man, Williams. According to Hainey, Williams was"punching out to go home" at the time and wanted to "getwith ...Jenkins [the following day] on the case."20Hainey related that he then went down to Jenkins'department and told Jenkins that Williams was notavailable and "wanted to wait until tomorrow." Haineytestified that upon his arrival he saw and heard Jenkins andSmith "arguing" and heard Jenkins "instruct" or give"direct orders" to Smith to return to work "twice," and thatSmith "refused." Hainey further testified that he heard noconversation between Reaume and Jenkins, and that, uponhis arrival, Reaume was not engaged in the argument ordiscussion and was in the "aisleway."6. Testimony of General Foreman Ed StewartStewart was not present during the incident but partici-pated in Smith's resulting grievance at the "step and a half"level. Stewart denied the grievance and it was taken to thesecond (and next) step. Stewart testified that prior to theincident (of June 7-8) he had instructed Jenkins to correcta shortage of pieces or units that had occurred on "severalconsecutive nights." On June 8 at the end of the shift (1:48a.m.), Stewart related that Jenkins told him about theearlier events, and they discussed the "proposed penalty."V1 By equipment, Jenkins testified that Reaume obtained his "[wrist]guards, glasses and shoes." I conclude from Reaume's testimony that hebasically kept his street clothes on.'8 However. Reaume further indicated that he never heard Smith expressa willingness to go back to work.19 Hainey apparently was not the alleged individual that Smith indicatedwas to deliver gloves. Reaume made no mention of gloves in his testimony.20 Williams apparently worked in or near Hainey's department.53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey also discussed the matter the following day and"reached the decision together." Stewart indicated that hehad talked with Committeeman Williams "many times"both before and after the incident of June 7-8 about Smith,and that, after he denied Smith's grievance, Smith's "zonecommitteeman" had come to him "a couple of times"asking for reconsideration and to give Smith a "break," butnever claiming that Smith had not refused to go back towork. Stewart essentially admitted the "on the street"remark to Smith in early June, testifying that during theconversation Smith said, "I know you have it in for me,"which Stewart denied to Smith but responded, "With anattitude like you have, its just a matter of time until you goout the door." Stewart elaborated on Smith's attitude byindicating that he "wouldn't cooperate with other people...no one wanted to work with him. ..he complainedabout every little thing ...you couldn't do anything toplease him." 21 Regarding the term "progressive discipline,"Stewart indicated that under the union contract's provi-sions, disciplinary records were kept for 4 years, and thathe concurred in Jenkins' decision, made by Jenkins alone,not to discipline employee Phoenix for a similar offense,because Phoenix had "apologized ...admitted he waswrong and said that it would not happen again ... [and]that he would make up the pieces, which is all I wantedanyway." Stewart denied any knowledge of Smith's griev-ances against Jenkins on May 18 and 20.C. Evaluation of Law and Evidence and InitialConclusions of LawI do not credit Smith's testimony over that of all otherwitnesses in this case in most significant areas.I find that in fact Smith, upon completion of his (andReaume's) production, did not remain in the break or"cardplaying" area. He was not seen there by Reaume andcould not be found there by Jenkins. Where he may havebeen is a matter of speculation, but, in any event, he wasunavailable for further work.No other witness testifying saw Smith change clothes orretrieve his work equipment once ordered to complete 10more units. Reaume22could not remember, and Jenkinspositively denied that Smith had changed. Smith testifiedthat he was prohibited from commencing work because thework gloves had not been delivered. Reaume did returnwith his "wrist gloves," and only in Smith's testimony wasthere any mention of the redelivery of work gloves. Iconclude and find that Smith in fact did not ready himselfto complete further items.Smith in effect denied that he was "put on notice ofdiscipline" the night of the actual incident. Reaume,Jenkins, and Hainey testified to the contrary, and Jenkinshad undisputedly called for the presence of CommitteemanWilliams, who himself was familiar with the request that21 Union Committeeman Williams testified that Stewart had said that"he was going to get Smith," but that he "didn't think it was anythingserious."22 Although I detect a definite attempt on the part of Reaume to protectSmith in his testimony if possible, I conclude that he was truthful and Icredit his testimony completely.23 Counsel for the General Counsel admitted and offered to stipulateduring the hearing that Smith was "a very militant type of employee Iwhoinsists on the language of the contract."evening. I find that Smith was in fact "put on notice ofdiscipline" the night of the incident.Smith testified that, as a result of his grievances of May18 and 20 against Jenkins, he received some affirmativereply from management that in fact Jenkins would nolonger do unit work. Committeeman Williams, on thecontrary, testified that he investigated the grievances,found them to be groundless and withdrew them.Smith, I find, was troublesome and a constant complain-er.23Notwithstanding this fact and my credibility resolu-tions against him, I am mindful that even a slight or partialimproper motivation on the part of Jenkins and Stewart inimposing the discipline results in a violation of the Act. Inthis regard, I have considered, among other things, thelength of the suspension, the period of time Smith had gonewithout disciplinary action, the lack of any action againstReaume and employee Phoenix regarding a similar andrecent incident, and the direct participation of ForemanStewart in deciding the punishment.I am also concerned in this case about the time factorinvolved on the evening of the incident. According toSmith, the argument or discussion occurred at 1:30 a.m.Reaume also places it at this time, and, according toHainey, the call for Committeeman Williams came in atapproximately 1:30 a.m. Jenkins estimated the time to be Ip.m. "or a few minutes after." I conclude and find that theincident in fact did occur at 1:30 a.m. or only severalminutes prior thereto. The Reaume-Smith shift ended at1:48 p.m. which would have necessitated the completion of10 units in less than 18 minutes. Smith and Reaume hadearlier completed between 195 and 205 units in 6 hours,thus requiring more than 2 minutes per unit. The comple-tion of 10 additional units would have been impossiblebefore the end of the shift, not considering time to putaway equipment and punch out. I am thus and furtherfaced with the question as to why Jenkins ordered Smithand Reaume to complete the 10 units when there wasinsufficient time to do so.24I conclude that at least onereason for Jenkins' order was that he was unhappy aboutnot being able to locate Smith earlier, well knowing thatReaume could not complete the items by himself. How-ever, I cannot conclude that this fact alone justified even ahurried decision to discipline Smith, as there is absolutelyno evidence in the record to indicate that Smith's nonavail-ability in the area was improper or against company rulesor policy. Nor is there any evidence that time was allottedthe following shift to make up the alleged shortage.25 Thedisciplinary action itself in fact came after and at the endof Smith's shift the following day.I have in effect found that Jenkins acted hastily andperhaps partially out of anger over Smith's absence fromthe area. To find no violation of the Act in this case wouldnot merely condone such actionis but would exclude allother motivations in light of the total evidence in the case.24 There is no evidence in the record that employees were ever requiredto work beyond their shift for any reason. I thus conclude that thispossibility was not a factor here.25 The record does not convince me that there was in fact a shortage and,if so, which team was responsible. I am, however, convinced that Jenkins, ingood faith, believed the shortage had occurred.54 GENERAL MOTORS CORPORATIONThis I cannot do. Nor can one impose the requirement ofan apology and an offer of retribution to minimize or avoiddisciplinary action in such a case.One's sympathies 26are not with Smith in this case, whichhas been far from easy for me to decide. I do, however, findand conclude that Jenkins' disciplinary action, conceivedjointly with Stewart, was at least in part motivated bySmith's earlier grievances and thus violative of Section8(aXl) and (3) of the Act.Stewart's "washroom" or "out on the street" comment toSmith in early June was not the subject of an allegation inthe complaint in this case, and, had it been, I would find noviolation of the Act, having discredited Smith and acceptedStewart's version. For the same reason I find no violationregarding Jenkins' alleged similar remark to Smith on orabout June 3.27 I credit the denial of Jenkins over thetestimony of Smith.III. THE REMEDYRespondent should be ordered to refrain from continu-ing to violate the Act in the respects found, as well as tomake whole Dennis C. Smith for any loss of seniority andother rights and privileges and with backpay plus interestto be computed as set forth in F. W. Woolworth Company,90 NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962), preserving and making available itsbooks and records to the Board's agents for backpay26 Which admittedly should play little or no role in such deliberations.computation and compliance determination purposes.Since such a suspension of an employee for attempting toassert a right guaranteed under the Act strikes at the heartof the Act, the Order should contain a provision requiringRespondent to cease and desist from infringing upon rightssecured to employees under Section 7 of the Act. Respon-dent should also be required to post the usual notice toemployees.Upon the foregoing findings of fact and the entirerecord, I hereby make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union which represented the Charging Partyherein (at Respondent's plant) is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent, on June 9, engaged in unfair laborpractices within the meaning of Section 8(aX)(1) and (3) ofthe Act by the discriminatory suspension of Dennis C.Smith because he engaged in protected concerted activitiesby filing grievances pursuant to a valid collective-bargain-ing agreement.[Recommended Order omitted from publication.]27 Par. 8 of the complaint, alleging a violation of Sec. 8(aX I) of the Act.55